Citation Nr: 0023799	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  94-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1965 to November 
1967 and from November 1990 to November 1991.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
RO denied entitlement to service connection for hearing loss, 
diabetes mellitus, hypertension, degenerative joint disease 
and degenerative disc disease or the lumbar spine, and a 
neurological disorder claimed as residuals of a 
cerebrovascular accident.  In an April 1996 decision, the 
Board denied service connection for a neurological disorder 
claimed as residuals of a cerebrovascular accident.  It 
remanded the claim of service connection for hearing loss.  
In a February 2000 rating decision the RO granted service 
connection for hearing loss.  The appeal of the former denial 
of service connection for hearing loss is now moot.  See 
Grantham v. Brown, 114 F. 2d 1156 (1997).


FINDINGS OF FACT

1.  Hypertension was not first manifested during the first 
period of active military service and was not aggravated 
during the second period of active duty service.

2.  The veteran's disability from degenerative joint disease 
of the lumbar spine was aggravated during his period of 
active duty service from November 1990 to November 1991.

3.  Diabetes mellitus was not first manifested during the 
first period of active military service and was not 
aggravated during the second period of active duty service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine was aggravated during active service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  Diabetes mellitus was not incurred in service, may not be 
presumed to have been incurred in service, and was not 
aggravated in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain chronic diseases to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
includes hypertension, arthritis, and diabetes mellitus.

A preexisting disease or injury will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

"Active service" includes not only active duty in the Armed 
Forces, but periods of "active duty for training" where the 
veteran was disabled from a disease or injury that was 
incurred in or aggravated in the line of duty, or periods of 
"inactive duty training" where the veteran was disabled 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101 (21), (22), (23), (24) (West 1991).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 311(West 1991); 38 C.F.R. § 3.304(b) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
hypertension is not well grounded.  Where a claim is not well 
grounded it is incomplete, and VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in June 
1993, and in the statement of the case and the supplemental 
statements of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for well grounded claims.

I.  Hypertension

The veteran does not contend, nor does the evidence in the 
record reflect, that he incurred hypertension during a period 
of active duty.  Rather, he contends that his disability from 
hypertension worsened during his active duty service during 
the period from November 1990 to November 1991.  In his VA 
Form 9 filed in July 1994, he asserted that his hypertension 
was "border line" long before he was called to active duty 
in November 1990, but worsened during his active service.

Service medical records are negative for hypertension during 
the veteran's first period of active service.  In a report of 
medical history dated in October 1990, the veteran reported 
that he had high blood pressure.  The examining physician 
noted that the veteran had been diagnosed with high blood 
pressure in 1975; that he had been treated with medication by 
a private physician; and that he was not currently taking 
medication.  On examination, his blood pressure was 130/80.

In December 1990, when he was admitted to a hospital 
immediately after complaining of dizziness and hemiparesis, 
the veteran gave a history of hypertension since 1976 or 
1977.  Blood pressure readings were 130/96 and 162/100.  A 
note made a day after his first admission noted that he had a 
history of hypertension which was controlled with oral 
medication.  On admission to another hospital several days 
later, his blood pressure was 112/68.  Treatment notes dated 
in February 1991 refer to a history of hypertension 
controlled with medication.  Treatment notes dated in March 
1991 show a blood pressure of 106/82.  Many other blood 
pressure readings were taken during the veteran's treatment.  
His systolic blood pressure was predominantly below 140 and 
his diastolic blood pressure was predominantly below 90.  

During a separation medical examination in June 1991, the 
veteran's blood pressure was 112/83.  In a Medical Board 
Summary dated in September 1991, a physician reported that 
the veteran had a 15-year history of hypertension and that 
there was no evidence of aggravation by active duty service.  
When seen in October 1991 for follow-up treatment after a 
change in blood pressure medication, the veteran's blood 
pressure was 138/76.  The treating physician noted an 
impression of hypertension under good control with the new 
medication.

In summary, the veteran's history of hypertension was noted 
at the time of his October 1990 medical examination.  
Subsequently dated service medical records indicate that he 
had a history of hypertension since the 1970's which had been 
controlled with medication.  A Medical Board found that the 
preexisting hypertension was not aggravated during active 
duty.  At the time of his separation from service, the 
veteran's hypertension was under control with medication.  
Apparently, he had not been taking any medication when he had 
entered the service, although he had previously.  
Nonetheless, there is no medical opinion to the effect that 
the pre-existing hypertension underwent permanent increase in 
severity or was aggravated during the veteran's second period 
of service.  Under such circumstances, the Board finds that 
the veteran's hypertension was not incurred in service and 
was not aggravated during service.  Therefore, the Board 
concludes that entitlement to service connection is not 
warranted.

II.  Degenerative Joint Disease of the Lumbar Spine

Initially, Board finds that the veteran's claim for service 
connection for a low back disorder is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  This conclusion is 
supported by the medical evidence that he has current 
disability from a low back disorder and medical evidence that 
he had an increase in disability from such a disorder during 
his last period of active duty service.  The RO has assisted 
the veteran in all necessary matters, including seeking and 
securing all possible treatment records.  The Board is 
satisfied that all relevant facts which may be developed have 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran has current disability from a low back disorder.  
During the August 1998 VA examination, X-rays showed evidence 
of degenerative joint disease and degenerative disc disease 
at the level of the intervertebral space between the fourth 
and fifth lumbar vertebrae (L4-5) with compression of the 
thecal sac and marked annular disc bulge at the fifth lumbar 
and first sacral intervertebral space (L5-S1).  The veteran 
had limited range of motion in  his lumbar spine.  Straight 
leg raising was positive bilaterally.  The reported diagnosis 
was post-traumatic low back pain syndrome.

The veteran asserted in the VA Form 9 dated in July 1994 that 
he developed arthritis in his lumbar spine during "some 
period" of active service and that his disability from the 
low back disorder worsened during a period of active service.  
During the August 1996 VA examination, he told the examiner 
that he injured his low back in a motor vehicle accident in 
1979 while returning form a period of active duty for 
training or inactive duty training.  He reportedly re-injured 
in back in another motor vehicle accident in 1987.

Service medical records during the first period of active 
service are negative with respect to the back.  A note dated 
in March 1987 indicated a history of chronic back problems 
after a motor vehicle accident.  The veteran was admitted to 
a hospital during a period of active duty for training in 
April 1989 with complaints of pain in his low back, neck and 
legs.  An examiner noted a positive history for degenerative 
disc disease.  The reported impression was aggravated chronic 
low back pain.  The veteran was discharge to light duty on 
the third hospital day.  The diagnosis was chronic 
degenerative disc disease with acute strain.  In a report of 
medical history dated in October 1990, the veteran indicated 
a history of recurrent back pain.  An examiner elaborated 
that the veteran reported back injuries in motor vehicle 
accidents in 1979 and 1987.

During his service in Saudi Arabia in December 1990, the 
veteran was hospitalized with complaints which included low 
back pain.  On the first day of his hospital admission, he 
gave a history of chronic intermittent low back pain for 11 
years, and a further history of motor vehicle accidents and a 
fall onto his back from a height of 12 feet.  His current 
complaints were of pain, numbness, and weakness exacerbated 
by heavy lifting during the previous three days.  On the 
following day the veteran was seen by an orthopedist.  The 
examiner noted a history of a fall and two motor vehicle 
accidents.  After an examination, including a neurological 
examination, the examiner reported a diagnosis of chronic 
mechanical low back pain.  

The veteran continued to have symptoms of low back pain.  A 
computed tomography scan of the lumbar spine in April 1991 
showed marked degenerative changes with slight narrowing of 
the spinal canal, more pronounced at the level of L4-5.  
There were small discs at the level of L4-5 and L5-S1.  
Several days later In April 1991, he underwent a magnetic 
resonance imaging (MRI) to rule out a herniated disc.  The 
reported impression was central disc herniation at L4-5 with 
compression of the thecal sac and marked annular disc bulge 
at L5-S1 causing some flattening of the thecal sac and 
reducing the fat in the neuroformina bilaterally.  

In a Medical Evaluation Board summary dated in September 
1991, a physician noted that the veteran had pain in his 
lower back since December 1990.  He noted the MRI results 
included probable herniated nucleus pulposus.  Among his 
final diagnoses was low back pain secondary to degenerative 
joint disease and/or disc disease, with a prior history of 
low back pain.  The examiner noted that, according to the 
veteran, sciatic-type symptoms started in January 1991.  The 
examiner reported that it was unclear whether the current 
disability from a low back disorder was caused or aggravated 
by service.

Based on a review of the entire record, the Board finds that 
the veteran experienced an increase in disability from his 
low back disorder during his last period of active duty 
service.  Prior to such service, he had recurrent, acute 
episodes of mechanical low back pain.  After the episode of 
back pain in December 1990, he had nearly continuous back 
pain with persistent radicular pain and sensory deficits in 
his right lower extremity.  His symptoms were then diagnosed 
as degenerative joint disease and degenerative disc disease 
of the lumbar spine, and central disc herniation was 
identified for the first time.  Although the Medical Board 
apparently was unable to determine whether there was 
aggravation, the post- service medical records confirm the 
persistence of symptoms of herniated disc.  With application 
of the benefit of the doubt rule, the Board finds that pre-
existing back disorder was aggravated during the second 
period of active duty service.  Therefore, the Board 
concludes that service connection is warranted for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.

III.  Diabetes Mellitus

The veteran does not contend, nor does the evidence in the 
record reflect, that he incurred diabetes mellitus during a 
period of active duty.  Rather, he contends that his blood 
sugar control was borderline when he entered the service in 
1990; that after he was sent to the Middle East, he was 
briefly put on insulin to control his blood sugar levels; and 
that he believes this to be evidence of aggravation of the 
preexisting disability.  The Board finds his claim to be well 
grounded because there is some medical evidence of 
aggravation during service.

Service medical records are negative for diabetes mellitus 
during the first period of active service.  During the 
October 1990 medical examination, examination of the 
endocrine system was normal.  After an episode of dizziness 
and right hemiparesis in December 1990, the veteran was 
hospitalized and gave a history of diabetes mellitus 
diagnosed medically and treated by a private physician for 18 
months prior to his current period of active duty.  His blood 
glucose was stable with diet and his current dose of 
Glyburide.  Adequate control of diabetes mellitus was noted 
later in December 1990.  On physical examination in March 
1991, the examining physician indicated that the veteran's 
diabetes mellitus had been significantly aggravated since he 
had been activated.

The Medical Board Report in the September 1991 indicated that 
final diagnoses included diabetes mellitus requiring oral 
hypoglycemic agent therapy and dietary treatment; that the 
disorder had been diagnosed by a civilian doctor in about 
April 1990; and that there was no evidence of aggravation by 
active service.  Service medical records show that diabetes 
mellitus was stable in October 1991.  He remained on 
Glyburide in October and November 1991.

The post- service medical record includes VA outpatient 
treatment records reflecting that the veteran had insulin 
dependent diabetes mellitus in February 1993.  The diagnosis 
was confirmed in subsequent medical records.

The veteran concedes, and the medical record shows, that he 
had diabetes mellitus controlled by oral hypoglycemic agent 
therapy and diet when he went on active duty in 1990.  
Support for his argument that the diabetes mellitus was 
aggravated by service can be found in the medical opinion 
proffered in March 1991.  However, the Board finds the 
September 1991 Medical Board Report to be the more probative 
opinion as to the course of the diabetes mellitus in service 
because it was based on review of nearly the entire period of 
active service and reflects the opinion of three physicians.  
The Medical Board found that the diabetes mellitus had not 
been aggravated during active service.  The Medical Board 
also noted that the diabetes mellitus continued to require 
oral hypoglycemic agent therapy and dietary treatment; this 
is the same method of control prescribed prior to active 
service.  Insulin dependent diabetes mellitus was not shown 
medically until more than a year later.

The evidence preponderates against the claim, and the benefit 
of the doubt doctrine is not for application.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension is denied.

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine is granted.

Service connection for diabetes mellitus is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 



